COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-286-CV

GOLD STAR AVIATION, INC.                                             APPELLANT

                                        V.

KAUSHIK BHATTACHARJEE AND                                            APPELLEES
SWARNA JYOTI GHOSAL

                                     ----------

           FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                     ----------

      On January 22, 2010, we notified appellant that its brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R.

App. P. 38.6(a).      We stated we could dismiss this appeal for want of

prosecution unless appellant or any party desiring to continue this appeal filed

with this court within ten days a motion reasonably explaining the failure to file

a brief and the need for an extension. Tex. R. App. P. 10.5(b), 38.8(a)(1). We

have not received any response.


      1
           See Tex. R. App. P. 47.4.
     Because appellant’s brief has not been filed, we dismiss this appeal for

want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

     Appellant shall pay all costs of this appeal, for which let execution issue.




                                                 PER CURIAM




PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: February 25, 2010




                                       2